DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group V in the reply filed on November 09, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 16-19 and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the structural relationship of the “plurality” of exterior cladding articles to each other is unclear.  That is, are the claddings positioned on the wall substrate one on top of each other (e.g., laminate style) or adjacent to each other (e.g., planar fashion)?
In claim 22, the basis upon which the amount of fly ash is determined is not apparent.
In claim 29, the broad particle size range together with a narrow particle size range that falls within the broad range is indefinite in that the metes and bounds of the patent protection desired is not clearly set forth. See MPEP § 2173.05(c). 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 23-25, 27, 28 and 30-33 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 103881549 A (CN ‘549) abstract and machine translation.
CN ‘549 discloses a weather resistant paint for coating external surfaces of buildings and outer walls of ships comprising:
35 to 45 mass% of polyurethane (meets applicants’ polyurethane matrix);
25 to 35 mass% modified titanium dioxide (not precluded from present claims
5 to 15 mass% of kaolin or calcium carbonate (meets applicants first substance);
0.5 to 1.5 mass% of black pigment inclusive of iron oxide (meets applicants’ iron oxide and content thereof)
0.1 to 0.3 mass% of green pigment (not precluded from present claims);
8 to 18 mass% of solvent (not precluded from present claims); and
2 to 5 mass% of auxiliary agent (not precluded from present claims)
(e.g., abstract, examples).
CN ‘549 expressly exemplifies an external surface of a building or the outer wall of a ship (meets applicants’ wall substrate) painted with two coatings of the paint (meets applicants’ “plurality of exterior cladding articles”).  That is, the claimed “plurality of exterior cladding articles wherein each of the exterior cladding articles is formed as a plank of exterior cladding and is attached to the wall substrate”, given its broadest reasonable interpretation, reads on multiple coatings of the paint on a wall substrate.  The onus is shifted to applicants to establish that the presently claimed exterior cladding system product is not the same as or obvious from the building or ship surfaces painted with multiple layers of paint set forth by CN ‘549.
As to claim 17, the application of multiple coatings of the paint disclosed by CN ‘549 would necessarily meet claimed requirement.
As to claim 23, the amount of black pigment iron oxide per the experiment tables of CN ‘549 meet claimed iron oxide content.
As to claim 24, it is reasonably believed that the iron oxide disclosed by CN ‘549 would necessarily meet claimed formula.

As to claims 27 and 28, CN ‘549 discloses kaolin and calcium carbonate.
As to claim 30, it is reasonably believed that the inorganic filler materials disclosed by CN ‘549 are dispersed throughout the paint.
As to claim 31, the claimed term “planks”, given its broadest reasonable interpretation, reads on the coatings disclosed by CN ‘549.
As to claim 32, it would be expected that the coatings of CN “549 would cover wall areas having a length as presently claimed.
As to claim 33, as presently recited, there is no structural difference between the exterior cladding article and a paint coating, as each reads on a paint coating per CN ‘549.
CN ‘549 anticipates the above-rejected claims in that the claimed “plurality of exterior cladding articles wherein each of the exterior cladding articles is formed as a plank of exterior cladding and is attached to the wall substrate”, given its broadest reasonable interpretation, reads on multiple paint coatings of CN ‘549.  Moreover, it is reasonably believed that the paint formulations exemplified by CN ‘549 meet all the presently claimed compositional requirements in terms of the types of materials and contents thereof.  In the alternative, it is within the purview of CN ‘549, and obvious to one having ordinary skill in the art, to formulate paint coatings meeting the claimed inorganic filler contents with the reasonable expectation of success.
Claim Rejections - 35 USC § 103
Claims 21, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103881549A (CN ‘549), described hereinabove, in view of CN 10566917 A (CN ‘917) abstract and machine translation.
As to claims 21 and 22, to the extent the paint disclosed by CN ‘549 may contain further additives (page 5), it would have been within the purview of one having ordinary skill in the art to incorporate fly ash thereto for its expected additive effect.  In this regard, the commonality of incorporating fly ash to similar-such polyurethane-based paints is well known in the art per CN ‘917. 
As to claim 29, it would have been within the purview of one having ordinary skill in the art to select the appropriate particle size of the kaolin or calcium carbonate (inclusive of that presently claimed) in accordance with the desired degree of its dispersibility in the paint.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANA L. WOODWARD/Primary Examiner, Art Unit 1765